DETAILED ACTION

Applicant's submission filed on 1/24/22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7, and 15-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Re Claims 1 & 15: 
The limitation, “wherein the axis extends perpendicularly away from a center of a planar face of the light source through which the light is emitted,” lacks support in the original disclosure.  The original disclosure is silent about a planar face of the light source.  Only Figure 1, which is a prior art, seems to disclose a planar face of a light 
The limitation, “wherein the homogenous structure defines a plurality of faces arranged at oblique angles to one-another,” lacks support in the original disclosure.  Only Figure 2C seems to possibly illustrate a plurality of faces arranged at oblique angles to one-another.  However, the disclosure does not state that the drawings are to scale and is silent as to dimensions.  Thus, arguments based on measurement of the drawing features are of little value.  See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000) (The disclosure gave no indication that the drawings were drawn to scale. "[I]t is well established that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue.").
The limitation, “at least one planar face that intersects the axis,” lacks support in the original disclosure.  Even assuming that a surface (240) in Figures 2A and 2D are planar and also assuming that the axis is an axis that extends through the geometric center of the filtering optic in a perpendicular direction from a geometric center of a top flat surface of what looks like flat substrates supporting the filtering optic in the applicant’s Figures 1, 2A, 2B, and 2C, the drawings do NOT disclose that the surface (240) intersects such axis.
The limitation, “the plurality of faces are configured to deliver a maximum luminous intensity of the light emitted from the light source at an angle extending from 
Claims 2-4, 7, and 16-21 are non-compliant at least due to non-compliant base claims.
The significant non-compliance with respect to the written description requirement make the metes and bounds of the claim indeterminate.  Due to the indeterminate metes and bounds of the claim, a comprehensive and quality prior-art based examination cannot be conducted at this time.  A lack of prior-art based rejection should NOT be construed to be an indication of allow-ability.

Response to Arguments
Applicant's arguments have been fully considered but they are moot due to new ground of rejection.
Applicant’s latest remarks are directed to how the latest claim amendments overcome the rejections in the previous Office Action.  However, most of the latest claim amendments cause the claims to be non-compliant with respect to written description Claim Rejections - 35 USC § 112, for the details.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE W KIM whose telephone number is (571)272-5971. The examiner can normally be reached M-F 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAE W KIM/Examiner, Art Unit 2887                                                              

/THIEN M LE/Primary Examiner, Art Unit 2887